Citation Nr: 0330692	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1987 to 
November 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating action of the RO that 
denied the veteran's claim for a rating in excess of 30 
percent.  A notice of disagreement (NOD) was received in 
September 2002.  A statement of the case (SOC) was issued in 
October 2002 and a substantive appeal was received from the 
veteran later that same month.  


REMAND

The veteran contends that his service-connected depressive 
disorder is more severe than the current rating indicates.  
Review of the claims file reveals that additional action by 
the RO is warranted.  

The Board notes, initially, that relevant records in 
connection with Social Security Administration (SSA) 
benefits may exist that have not been associated with the 
claims file.  In a July 2002 psychological examination 
report, a VA examiner noted that the veteran was receiving 
disability benefits from SSA.  When VA is put on notice of 
the existence of SSA records, as here, VA must seek to 
obtain those records before proceeding with the appeal.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  As such, all relevant 
SSA records (to include the decision and all supporting 
medical records) should be obtained and associated with the 
claims file.  

Additionally, the Board notes that the claims file reflects 
that the veteran has received pertinent treatment from an 
unidentified VA medical facility.  However medical records 
dated only up to November 2002 have been associated with the 
claims file.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO 
should contact the appropriate facility(ies) to obtain and 
associate with the claims file all pertinent records from 
December 2002 to the present.  

In requesting both SSA and VA records, the RO must follow 
the procedures of 38 C.F.R. § 3.159(c) (2003) as regards 
requests for records from Federal facilities.

The Board also finds that the RO should give the veteran 
another opportunity to present additional information and/or 
evidence in support of his claim.  In a June 2002 letter, 
the RO notified the veteran of the duties to notify and 
assist imposed by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
In that letter, the RO requested that the veteran provide 
information and, if necessary, authorization, to permit it 
to obtain pertinent outstanding medical records, or that the 
veteran provide the evidence, herself.  The RO's letter did 
not indicate a specific time period within which the veteran 
was allowed to submit additional evidence.  The RO denied 
the veteran's claim, two months later, in August 2002.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) 
to respond to a duty to notify under the VCAA is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Therefore, since this case is being remanded for the 
additional development described above, the Board finds that 
the RO must take this opportunity to inform the veteran that 
a full year is allowed to submit the additional information 
and/or evidence requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA 
prior to adjudicating the claim on appeal (to include having 
the veteran undergo another VA examination, if warranted).  
The supplemental SOC (SSOC) that explains the basis for the 
RO's determinations must include citation and discussion of 
the pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. §§  3.102 and 3.159 (2003)-not cited to in the 
October 2002 SOC or the November 2002 (SSOC).

Accordingly, this matter is hereby REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file. 

2.  The RO should also undertake 
appropriate action to obtain from the 
relevant VA medical facility(ies) all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran from December 2002 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file. 
3.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and, if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the veteran to submit any 
pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain 
to the veteran that he has a full one-
year period to respond.    

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include, as appropriate, 
arranging for the veteran to undergo 
further examination) has been 
accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the issue on 
appeal in light of all pertinent 
evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of 
the case (to include citation to 
38 C.F.R. §§ 3.102 and 3.159, and clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

